                                        Case 3:19-cv-05422-WHA Document 38 Filed 03/13/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   ERIK MISHIYEV,
                                  11                  Plaintiff,                           No. C 19-05422 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   ALPHABET, INC.; XXVI HOLDINGS,                      ORDER DISMISSING ACTION
                                       INC.; GOOGLE, LLC; YOUTUBE, LLC;
                                  14   YOUTUBE ENTERTAINMENT
                                       STUDIOS, INC.; and DOES 1 through 10,
                                  15   inclusive,
                                  16                  Defendants.

                                  17

                                  18                                        INTRODUCTION

                                  19        In this action arising out of defendants’ allegedly wrongful removal of plaintiff’s videos

                                  20   from defendants’ video-sharing website, defendants move to dismiss. Because the parties’

                                  21   agreement expressly authorized the allegedly wrongful conduct, as well as for other reasons

                                  22   stated below, the motion is GRANTED.

                                  23                                           STATEMENT

                                  24        Defendant YouTube, LLC, operated a popular video-sharing website of the same name

                                  25   through which users could post and view video content. YouTube allowed users to upload or

                                  26   view videos for free, in exchange for a nonexclusive license to host users’ videos. Certain

                                  27   users could make money from their videos through YouTube’s AdSense program: YouTube

                                  28   would display advertising in connection with a video and share advertising revenue with the
                                        Case 3:19-cv-05422-WHA Document 38 Filed 03/13/20 Page 2 of 9




                                   1   user who uploaded it. As viewers, users could subscribe to another user’s channel to keep up

                                   2   to date with new videos (First Amd. Compl. (“Compl.”) ¶¶ 9–12).

                                   3        Starting in 2007, Plaintiff Erik Mishiyev operated two such channels, uploading videos of

                                   4   “original music, DJ mixes, and celebrity interviews.” Users viewed plaintiff’s videos over 110

                                   5   million times and over 250,000 users subscribed to his two channels. Through participation in

                                   6   the AdSense program, plaintiff purportedly earned over $300,000 between 2012 and 2018, his

                                   7   primary source of income. In 2019, however, YouTube terminated plaintiff’s account and

                                   8   removed all of his videos. YouTube explained that it terminated plaintiff’s account due to

                                   9   repeated copyright violations. The complaint, however, alleges that YouTube “did not simply

                                  10   remove [plaintiff’s] content because of copyright claims, but instead in retaliation for placing

                                  11   [YouTube] on notice that [plaintiff] was filing a lawsuit against them.” Notably missing from

                                  12   the complaint are any allegations that plaintiff’s videos did not infringe others’ copyrights
Northern District of California
 United States District Court




                                  13   (Compl. ¶ 11, 31).

                                  14        At bottom, this action is about YouTube’s decision to terminate plaintiff’s account and

                                  15   disable the channels associated with it. YouTube’s “Terms of Service” agreement governed

                                  16   the terminated relationship. The agreement vested YouTube with significant control over the

                                  17   operation of its service, including the ability to remove uploaded content (Compl. Exh. B).

                                  18        Section 6.G, in part, disallowed infringing material and gave YouTube the power to

                                  19   remove content that infringed upon another’s intellectual property rights:

                                  20                YouTube does not permit copyright infringing activities and
                                                    infringement of intellectual property rights on the Service, and
                                  21                YouTube will remove all Content if properly notified that such
                                                    Content infringes on another’s intellectual property rights.
                                  22                YouTube reserves the right to remove Content without prior notice.
                                  23   Section 7 of the agreement provided YouTube’s account termination policy:

                                  24                A.      YouTube will terminate a user’s access to the Service if,
                                                            under appropriate circumstances, the user is determined to
                                  25                        be a repeat infringer.
                                  26                B.      YouTube reserves the right to decide whether Content
                                                            violates these Terms of Service for reasons other than
                                  27                        copyright infringement, such as, but not limited to,
                                                            pornography, obscenity, or excessive length. YouTube may
                                  28                        at any time, without prior notice and in its sole discretion,
                                                                                       2
                                        Case 3:19-cv-05422-WHA Document 38 Filed 03/13/20 Page 3 of 9



                                                            remove such Content and/or terminate a user’s account for
                                   1                        submitting such material in violation of these Terms of
                                                            Service.
                                   2
                                            Section 8 provided a procedure for copyright owners to notify YouTube if the owner
                                   3
                                       believed a user’s video infringed upon the owner’s copyrights. If the copyright owner dutifully
                                   4
                                       complied with the notification requirements, YouTube would remove the allegedly infringing
                                   5
                                       content pursuant to Section 6.G. Section 8 also allowed users to rebut the notice by submitting
                                   6
                                       a “counter-notice.” Section 8.B provided (emphasis added):
                                   7
                                                    If a counter-notice is received by the Copyright Agent, YouTube
                                   8                may send a copy of the counter-notice to the original complaining
                                                    party informing that person that it may replace the removed Content
                                   9                or cease disabling it in 10 business days. Unless the copyright owner
                                                    files an action seeking a court order against the Content provider,
                                  10                member or user, the removed Content may be replaced, or access to
                                                    it restored, in 10 to 14 business days or more after receipt of the
                                  11                counter-notice, at YouTube’s sole discretion.
                                  12        Beginning in March 2016, plaintiff began receiving copyright claims on his most
Northern District of California
 United States District Court




                                  13   profitable videos. If plaintiff failed to respond, these claims would leave strikes on plaintiff’s

                                  14   channels. Tally three strikes and YouTube would terminate plaintiff’s channel. For the time

                                  15   being, plaintiff succeeded in rebutting the claims and restoring his videos (Compl. ¶ 15).

                                  16        By 2017, over 100,000 people allegedly subscribed to plaintiff’s channels. With access

                                  17   to plaintiff’s channels and videos restored, that number continued to increase. Nevertheless,

                                  18   the views on each video plaintiff posted remained low when compared to similar channels with

                                  19   fewer subscribers (Compl. ¶¶ 17, 18).

                                  20        At this point, plaintiff became suspicious of YouTube for failing to distribute his videos

                                  21   to his subscribers. To confirm whether YouTube distributed his videos, plaintiff demanded

                                  22   that YouTube customer service provide plaintiff with a list of subscribers that clicked on or

                                  23   watched his videos. The support team explained they could not provide such information

                                  24   (Compl. ¶ 18, Exh. E).

                                  25        Eventually, according to the complaint, plaintiff lost faith in YouTube’s customer service

                                  26   representatives and threatened litigation several times. The complaint points to an appended

                                  27   exhibit containing one such conversation, apparently to support the allegation that plaintiff

                                  28   threatened litigation. During the conversation, plaintiff berated a support representative and
                                                                                        3
                                        Case 3:19-cv-05422-WHA Document 38 Filed 03/13/20 Page 4 of 9




                                   1   explained that plaintiff would “expose” YouTube’s “corruption.” Plaintiff made no mention of

                                   2   a lawsuit (Compl. ¶¶ 18–21, Exh. G).

                                   3        The complaint alleges that on December 14, 2018, YouTube sent plaintiff a notice that

                                   4   YouTube would be terminating his account and removing his videos due to plaintiff’s

                                   5   “litigation threat.” In connection with this allegation, the complaint appended a May 2019

                                   6   email from YouTube, rather than the December email. According to the May 2019 email

                                   7   plaintiff decided to append, the December 14 email “outlined the actions [YouTube was]

                                   8   taking to address [plaintiff’s] threats made to YouTube employees.” Those actions included

                                   9   “termination of [plaintiff’s] YouTube Content Licensing Agreement and all channel

                                  10   monetization, and revoking [plaintiff’s] access to creator support channels and YouTube

                                  11   Spaces indefinitely” (Compl. Exh. H).

                                  12        In the month following the December 14 notice, the complaint alleges that plaintiff
Northern District of California
 United States District Court




                                  13   “became bombarded with copyright claims like he never had been before[.]” On January 22,

                                  14   YouTube allegedly acted upon the copyright claims and blocked all public access to plaintiff’s

                                  15   videos. Over the next month, plaintiff submitted several counter-notices. In an April email

                                  16   appended to the complaint, YouTube explained that certain videos remained ineligible for

                                  17   counter-notice because YouTube had already reviewed and rejected previous counter-notices

                                  18   associated with those videos (Compl. ¶¶ 23–28, Exh. N).

                                  19        According to the complaint, when plaintiff inquired further, YouTube retracted its

                                  20   statement that the videos had been ineligible for counter-notice and agreed to process the

                                  21   pending counter-notices. In support, the complaint appends a screenshot of an email YouTube

                                  22   allegedly sent. This order pauses to note that although the complaint suggests YouTube

                                  23   retracted its statement as to the January 2019 counter-notices, the email appears to predate

                                  24   those counter-notices. The email is dated September 24, but no year is included. We can rule

                                  25   out September 2019, however, because plaintiff filed the original complaint with these

                                  26   allegations and exhibits in August 2019. Thus, YouTube sent the email no later than

                                  27   September 2018, months prior to submitting the January 2019 counter-notices (Compl. ¶¶ 28–

                                  28   29, Exh. O).
                                                                                      4
                                        Case 3:19-cv-05422-WHA Document 38 Filed 03/13/20 Page 5 of 9




                                   1        In any event, the May 2019 email explained that YouTube disabled plaintiff’s channel

                                   2   because the channel received more than three copyright strikes and that the information

                                   3   plaintiff provided in response to the copyright claims failed to show that plaintiff had the

                                   4   necessary rights to post the content on YouTube. As such, the copyright strikes were “not

                                   5   eligible” to be resolved. Based on that determination, YouTube explained that any new

                                   6   counter-notices plaintiff submitted would be rejected automatically (Compl. Exh. H).

                                   7        As discussed, the complaint alleges that YouTube actually removed the videos “in

                                   8   retaliation for placing [YouTube] on notice that [plaintiff was] filing a lawsuit against

                                   9   [YouTube.]” As a result of YouTube’s decision to terminate his account, plaintiff lost “new

                                  10   subscribers, views, future hits, performance bookings, and lost advertising and sponsorship

                                  11   revenue” (Compl. ¶¶ 31–34).

                                  12        Plaintiff filed this action in August 2019 in our San Jose division. Plaintiff alleged six
Northern District of California
 United States District Court




                                  13   claims, including: (1) breach of contract, (2) intentional interference with prospective business

                                  14   advantage, (3) interference with contractual relations, (4) negligence, (5) negligent interference

                                  15   with prospective economic relations, and (6) injunctive relief.

                                  16        In October 2019, before an order reassigned the action to the undersigned, Judge Davila

                                  17   allowed plaintiff’s counsel to withdraw without substitution of new counsel (Dkt. No. 11). The

                                  18   action stalled while plaintiff sought new counsel. In December 2019, plaintiff’s current

                                  19   counsel substituted in (Dkt. No. 19).

                                  20        Defendants now move to dismiss under Rule 12(b)(6). This order follows full briefing

                                  21   and a hearing.

                                  22                                               ANALYSIS

                                  23        To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain sufficient

                                  24   factual matter, accepted as true, to state a claim for relief that is plausible on its face. Ashcroft

                                  25   v. Iqbal, 556 U.S. 662, 678 (2009). A claim is facially plausible when there are sufficient

                                  26   factual allegations to draw a reasonable inference that defendants are liable for the misconduct

                                  27   alleged. While a court must take all of the factual allegations in the complaint as true, it is “not

                                  28   bound to accept as true a legal conclusion couched as a factual allegation.” Bell Atl. Corp. v.
                                                                                         5
                                        Case 3:19-cv-05422-WHA Document 38 Filed 03/13/20 Page 6 of 9




                                   1   Twombly, 550 U.S. 544, 555 (2007). “Factual allegations must be enough to raise a right to

                                   2   relief above the speculative level.” Ibid.

                                   3        1.       BREACH OF CONTRACT.
                                   4        The complaint alleges that YouTube breached the parties’ agreement by declining to

                                   5   restore plaintiff’s videos after YouTube removed them based on allegations of copyright

                                   6   infringement. The agreement, however, authorized YouTube to do exactly that. “And if

                                   7   defendants were given the right to do what they did by the express provisions of the contract

                                   8   there can be no breach.” Carma Dev. (Cal.) Inc. v. Marathon Dev. Cal., Inc., 2 Cal.4th 342,

                                   9   374 (1992).

                                  10        Section 6.G provided that “YouTube [did] not permit copyright infringing activities and

                                  11   infringement of intellectual property rights on the Service, and YouTube [would] remove all

                                  12   Content if properly notified that such Content infringes on another’s intellectual property
Northern District of California
 United States District Court




                                  13   rights.” Section 8.B provided an opportunity for users to rebut such a notice if they believed

                                  14   the videos did not infringe the allegedly protected material. Importantly, however, once a user

                                  15   submitted a counter-notice, the agreement reserved to YouTube’s sole discretion the decision

                                  16   to take any further action, including whether to restore the videos or even to send the counter-

                                  17   notice to the purported copyright owner. Thus, YouTube did not agree to act as a neutral

                                  18   processor of notices and counter-notices. YouTube retained control to evaluate counter-notices

                                  19   and infringement on its own.

                                  20        The complaint omits any discussion of whether plaintiff maintained the necessary rights

                                  21   to the materials in his videos. Instead, the complaint claims that YouTube had a separate,

                                  22   wrongful purpose for removing the videos: Retaliation against plaintiff’s litigation threats.

                                  23   Even taking the retaliation allegations as true, however, the complaint fails to overcome

                                  24   YouTube’s express right to terminate plaintiff’s account for repeat copyright infringement.

                                  25   See Carma, 2 Cal.4th at 374.

                                  26        In his opposition brief, plaintiff relies on Storek & Storek, Inc. v. Citicorp Real Estate,

                                  27   Inc., 100 Cal. App. 4th 44, 57–61 (2002), for the proposition that the discretion the agreement

                                  28   reserved to YouTube remained limited by the duty of good faith. Storek, however, held that
                                                                                       6
                                        Case 3:19-cv-05422-WHA Document 38 Filed 03/13/20 Page 7 of 9




                                   1   the covenant of good faith and fair dealing could not be implied so as to prohibit the defendant

                                   2   from doing what it remained expressly permitted to do under the parties’ agreement. The

                                   3   defendant “had no duty to act in good faith when making its [discretionary determination]; it

                                   4   was required only to make an objectively reasonable determination.”

                                   5        Here, YouTube allowed plaintiff to post videos on its platform free of charge in exchange

                                   6   for a license to its content. Videos infringing intellectual property rights were verboten and

                                   7   YouTube determined that plaintiff did not have the necessary rights to use the content in his

                                   8   videos. Plaintiff does not dispute that determination. According to the only decision plaintiff

                                   9   relies on, our inquiry is over.

                                  10        Because the agreement unambiguously forecloses plaintiff’s contract claim, granting

                                  11   leave to amend would be futile. The breach of contract claim is DISMISSED WITH PREJUDICE.

                                  12        The complaint also alleges that YouTube breached the agreement by failing to resolve
Northern District of California
 United States District Court




                                  13   continual technical difficulties that prevented the distribution of plaintiff’s new content. That

                                  14   failure allegedly breached Section 6.F, which provides “YouTube will process any audio or

                                  15   audiovisual content uploaded by you to the Service in accordance with the YouTube Data

                                  16   Processing Terms . . . except in cases where you uploaded such content for personal purposes

                                  17   or household activities.” The data processing terms, however, include no promise to distribute

                                  18   plaintiff’s videos in any specific manner. Even if the data processing terms were applicable,

                                  19   plaintiff’s claims are based on YouTube’s decision to remove plaintiff’s videos. Plaintiff does

                                  20   not and cannot allege that the purported technical difficulties caused the removal of the videos

                                  21   without severely contradicting the remaining allegations and the many exhibits appended to the

                                  22   complaint. So, amendment to patch up this theory would be futile (Compl. ¶ 19, Exh. B).

                                  23        2.      THE NEGLIGENCE CLAIMS.
                                  24        The complaint fails to set forth a duty that can support plaintiff’s negligence claims. The

                                  25   complaint alleges that YouTube “owed a duty to Plaintiff to exercise reasonable care to prevent

                                  26   causing harm to Plaintiff” and that YouTube “breached it [sic] duty be engaging in the conduct

                                  27   described” in the complaint (Compl. ¶¶ 60, 61). In California, “conduct amounting to a breach

                                  28   of contract becomes tortious only when it also violates a duty independent of the contract
                                                                                       7
                                        Case 3:19-cv-05422-WHA Document 38 Filed 03/13/20 Page 8 of 9




                                   1   arising from principles of tort law.” Erlich v. Menezes, 21 Cal.4th 543, 551 (1999). Plaintiff

                                   2   does not plead the existence of any duty independent of YouTube’s contractual obligations.

                                   3        In his opposition brief, plaintiff argues that his negligence claim and negligent

                                   4   interference with economic relations claim are both supported by YouTube’s implied duty to

                                   5   perform its contractual duties competently, relying for support on Holguin v. Dish Network

                                   6   LLC, 229 Cal. App. 4th 1310, 1324 (2014). Holguin recognized the “well-settled principle that

                                   7   express contractual terms give rise to implied duties, violations of which may themselves

                                   8   constitute breaches of contract.” Ibid. (emphasis added). Although the duties are implied,

                                   9   they remain contractual duties, not duties “independent of the contract arising from principles

                                  10   of tort law.” Erlich, 21 Cal. 4th at 551. The negligence claims fail.

                                  11        Plaintiff amended his complaint once and proposes another amended complaint appended

                                  12   to his opposition brief. Neither amended complaint deviates substantively from the original
Northern District of California
 United States District Court




                                  13   complaint. The opposition brief also fails to explain what changes could be made to the

                                  14   current allegations to fix the deficiencies discussed. The negligence claims are DISMISSED

                                  15   WITH PREJUDICE.

                                  16        3.      TORTIOUS INTERFERENCE CLAIMS AND INJUNCTIVE RELIEF.
                                  17        To state a claim for intentional interference with contractual relations, a plaintiff must

                                  18   allege: “(1) a valid contract between plaintiff and a third party; (2) defendant’s knowledge of

                                  19   this contract; (3) defendant’s intentional acts designed to induce breach or disruption of the

                                  20   contractual relationship; (4) actual breach or disruption of the contractual relationship; and (5)

                                  21   resulting damages.” PG&E v. Bear Stearns & Co., 50 Cal.3d 1118, 1126 (1990).

                                  22        Plaintiff fails to identify any contract between himself and a third party. The complaint

                                  23   alleges that plaintiff “had many subscribers which as a result thereof, the Plaintiff was making

                                  24   money from said subscribers” and that YouTube “interfered with Plaintiff’s contractual

                                  25   relationships with said subscribers by doing all of the acts and omissions alleged” in the

                                  26   complaint (Compl. ¶44). To the extent the complaint alleges that a contractual relationship

                                  27   arose between plaintiff and his subscribers based on the advertisement revenue the subscribers

                                  28   generated and YouTube shared with plaintiff, this is a legal conclusion we need not accept as
                                                                                       8
                                        Case 3:19-cv-05422-WHA Document 38 Filed 03/13/20 Page 9 of 9




                                   1   true. Twombly, 550 U.S. at 555. The money plaintiff earned “from” his subscribers came from

                                   2   YouTube pursuant to YouTube’s agreement with plaintiff.

                                   3         The opposition brief fares no better. Plaintiff argues that had YouTube not removed his

                                   4   videos, plaintiff may have gained “new subscribers, views, future hits, performance bookings,

                                   5   and lost advertising and sponsorship revenue” (Compl. ¶ 34; Opp. At 7). To the extent these

                                   6   economic benefits are distinct from those provided by the parties’ agreement, they amount only

                                   7   to speculation.

                                   8         Plaintiff’s claim for interference with prospective economic advantage similarly fails

                                   9   because the tort requires, in part, a specific economic relationship between plaintiff and a third

                                  10   party. Westside Center Associates v. Safeway Stores 23, Inc., 42 Cal. App. 4th 507, 521–522

                                  11   (1996). Plaintiff specifies no such relationship.

                                  12         Finally, plaintiff’s claim for injunctive relief is misguided. “Injunctive relief is a remedy,
Northern District of California
 United States District Court




                                  13   not a cause of action.” Ivanoff v. Bank of America, N.A., 9 Cal. App. 5th 719, 734 (2017).

                                  14   California does not recognize a standalone claim for injunctive relief. Because none of

                                  15   plaintiff’s claims for relief survive, his claim for injunctive relief fails too.

                                  16                                             CONCLUSION

                                  17         For the reasons stated above, defendants’ motion to dismiss is GRANTED. Amendment

                                  18   would be futile. The action is DISMISSED WITH PREJUDICE.

                                  19

                                  20         IT IS SO ORDERED.

                                  21

                                  22   Dated: March 13, 2020.

                                  23

                                  24
                                                                                                  WILLIAM ALSUP
                                  25                                                              UNITED STATES DISTRICT JUDGE
                                  26
                                  27

                                  28
                                                                                          9
